DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed February 2, 2022.  Claims 1-3, 5, 6, 7, 10, 11 and 14 were amended. Claims 16 and 17 were added. Claims 1-17 are pending and stand rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 14 recites the limitation “comprise or consist”.  Comprise is “open” language which includes the option of additional non-listed material while consist is “closed” language which explicitly excludes any non-listed material from being present in the claimed material.  For purposes of examination, the open language of comprise will meet the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110214681 A1 (hereinafter AXELSSON) in view of US 20040123873 A1 (hereinafter CALANDRO).
Regarding claim 1, AXELSSON discloses a method for the preparation of nicotine-cellulose combination to be used in a snuff composition for application to the oral cavity (Abstract).  AXLESSON discloses 
a) coating non-tobacco plant material (¶24) with nicotine (¶111); 
b) mixing the coated non-tobacco plant material with water and salt (¶14); 
and 
AXELSSON may not explicitly disclose using a liquid nicotine-in-glycerol solution.
CALANDRO teaches moist snuff made from herbal components (Abstract).  CALANDRO teaches using glycerin and propylene glycol as a humectant that may also impart a slight sweetness to the casing component (¶41).  Nicotine is included in the casing (¶54).  The casing component is combined with the herbal component to create the moist snuff composition (¶39).  The dry ingredients and wet ingredients are mixed together in a ribbon blender (¶69).  This results in the casing coating the herbal components (¶70). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to include using a liquid nicotine-in-glycerol solution as taught in CALANDRO.  A person of ordinary skill in the art would obviously include glycerin as a humectant.  Doing so would moisturize the product and impart a slight sweetness to the product.
Steps c) and d) are optional.  Optional subject matter is not given patentable weight.
Regarding claim 2, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON may not explicitly disclose wherein in step b) the salt is NaCl.
CALANDRO teaches moist snuff made from herbal components (Abstract).  CALANDRO teaches using sodium chloride salt to function as a preservative (¶45).  CALANDRO continues with examples that include use of sodium chloride (Tables 6-12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to include wherein in step b) the salt is NaCl as taught in CALANDRO.  A person of ordinary skill in the art would 
Regarding claim 3, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the nicotine-in-glycerol solution comprises nicotine in a concentration of 2 to 20 weight-% based on the total weight of the nicotine-in-glycerol solution (¶39).  
Regarding claim 4, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON may not explicitly disclose, wherein the non-tobacco plant material is coated with nicotine using a spray coating process or a drum coating process.
CALANDRO teaches moist snuff made from herbal components (Abstract).  CALANDRO teaches using a kettle 2 for mixing liquid ingredients of the casing component (Fig. 2, ¶72).  The liquid portion is sent via a pump to one or more spray bars (¶72).  CALANDRO further teaches a ribbon blender 5 (Fig. 3, ¶73).  The ribbon blender is equipped with a spray bar 7.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide wherein the non-tobacco plant material is coated with nicotine using a spray coating process or a drum coating process as taught in CALANDRO.  A person of ordinary skill in the art would obviously use a spray coating process or a drum coating process.  Doing so would be a way to apply the liquid that is known in the art.
Regarding claim 5, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the non-tobacco plant material comprises of fibres or particles from non-tobacco plants (¶24). 
Regarding claim 9, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the filling material comprises coated non-tobacco plant material of step a) in a concentration of 70 to 99 weight-%, wherein the indications in weight-% are based on the dry weight of the total filling material.  The examples in Table 1 after ¶95 disclose compositions F-J.  The total weight of the product is 150.  The amount of MCC is 135-139.  This is a percentage within the disclosed range.
Regarding claim 10, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the nicotine-coated non-tobacco plant material of step a) has a nicotine content within the range of 0.1 to 10 weight-%, wherein the indications in weight-% are based on the dry weight of the nicotine-coated non-tobacco plant material. The examples in Table 1 after ¶95 disclose compositions F-J.  The total weight of the product is 150.  The amount of nicotine is 4-6.  This is a percentage within the disclosed range.
Regarding claim 11, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the further ingredients of the filling material of step b) and/or d) comprise water, non-tobacco plant material not coated with nicotine, stabilizers, humectants, plasticisers, thickeners, dyes, salts, flavours, gum base, flavour additives or any combination thereof. (¶14, ¶96).
Regarding claim 12, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the method comprises the further step: e) portioning the filing material into individual portions and packaging individual portions into separate pouches (¶64, Abstract).
Regarding claim 13, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses a filling material for use in a pouched smokeless snus product, the filling material being manufactured by a method according to claim 1 (Abstract).
Regarding claim 15, modified AXELSSON discloses the method of claim 13 as discussed above.  AXELSSON further discloses a pouched smokeless snus product comprising a filling material of claim 13 (¶12).
Regarding claim 16, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein in step d) the further ingredients comprise NH4CI, Na2C03, propylene glycol, optionally one or more flavours and/or combinations thereof (¶14, ¶96).
Regarding claim 17, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses preferably, the non-tobacco material comprises or consists of wheat fibres, oat fibres, potato fibres, bamboo fibres, buckwheat fibres, barley fibres, microcrystalline cellulose and/or combinations thereof (¶24).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AXELSSON and CALANDRO as applied to claim 1 above and in further view of US 20130118512 A1 (hereinafter JACKSON).
Regarding claim 6, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON may not explicitly discloses tobacco material is mixed in to form a filling material comprising tobacco material in a concentration of 0 to 15 weight-%, wherein indications in weight-% are based on the dry weight of the total filling material.  
AXELSSON teaches a composition that is free of tobacco material i.e. 0% dry weight tobacco.
JACKSON teaches a smokeless tobacco product including a tobacco material and a specific starch material that imparts specific textural properties to the product and a process for preparing a smokeless tobacco product with a desired textural property (Abstract).  JACKSON teaches that the relative amount of tobacco may vary between 5 percent or greater up to 70 percent or greater on a dry weight basis of the composition (¶24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide tobacco material is mixed in to form a filling material comprising tobacco material in a concentration of 0 to 15 weight-%, wherein indications in weight-% are based on the dry weight of the total filling material.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over AXELSSON and CALANDRO as applied to claim 1 above, and in further view of US 20080029110 A1 (hereinafter DUBE).
Regarding claim 7, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON may not explicitly disclose, wherein the tobacco material is bleached.
DUBE teaches a smokeless tobacco for use in a pouch (Abstract).  DUBE discloses that the tobacco maybe be treated with a bleaching or oxidizing agent to lighten the color of the tobacco (¶134).  DUBE incorporates several bleaching techniques by reference.  DUBE teaches that a user may desire that remaining residue is lighter when left in the mouth and to be less likely to cause staining of clothing.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide wherein the tobacco material is bleached as taught in DUBE.  A person of ordinary skill in the art would obviously use bleached or whitened tobacco.  Doing so would reduce staining for the user.
Regarding claim 8, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON may not explicitly disclose wherein the filling material comprises a water content of 30 to 50 weight-% based on the total weight of the filling material.
AXELSSON discloses that moist snuff is used with a relatively large water content 40%-60% (¶18).
DUBE teaches that when the tobacco is dried the final moisture content is often less than 35% by weight (¶100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide wherein the filling material comprises a water content of 30 to 50 weight-% based on the total weight of the filling material.  AXELSSON discloses that moist snuff usually has a large water content between 40% .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AXELSSON and CALANDRO as applied to claim 13 above and in further view of DUBE and JACKSON.
Regarding claim 14, modified AXELSSON discloses the filling material of claim 13 as discussed above.  AXELSSON further discloses wherein the filling material comprises or consists of: 70 to 99 weight-% nicotine-coated non-tobacco plant material. The examples in Table 1 after ¶95 disclose compositions F-J.  The total weight of the product is 150.  The amount of MCC is 135-139.  This is a percentage within the disclosed range.  AXELSSON further discloses 0 to 30 weight-% further ingredients (¶18, Examples in table 1 after ¶95); wherein above mentioned indications in weight-% are based on dry weight of the total filling material.  AXELESSON further discloses wherein the nicotine-coated non-tobacco plant material has a nicotine content within the range of 0.1 to 10 weight-% based on the dry weight of the nicotine-coated non-tobacco plant material.  The examples in Table 1 after ¶95 disclose compositions F-J.  The total weight of the product is 150.  The amount of nicotine is 4-6.  This is a percentage within the disclosed range. (¶39).
AXELSSON may not explicitly disclose 0 to 15 weight-% tobacco material or wherein the filling material has a water content of 30 to 50 weight-% based on the total weight of the filling material.
JACKSON teaches a smokeless tobacco product including a tobacco material and a specific starch material that imparts specific textural properties to the product and a process for preparing a smokeless tobacco product with a desired textural property (Abstract).  JACKSON teaches that the relative amount of tobacco may vary between 5 percent or greater up to 70 percent or greater on a dry weight basis of the composition (¶24).
AXELSSON discloses that moist snuff is used with a relatively large water content 40%-60% (¶18).
DUBE teaches that when the tobacco is dried the final moisture content is often less than 35% by weight (¶100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide 0 to 15 weight-% tobacco material or wherein the filling material has a water content of 30 to 50 weight-% based on the total weight of the filling material. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). A person of ordinary skill in the art would obviously use bleached or whitened tobacco.  Doing so would reduce staining for the user.  Further, AXELSSON discloses that moist snuff usually has a large water content between 40% and 60%.  DUBE teaches a final product with a moisture content of less than 35%.  A person of ordinary skill in the art would obviously 

Response to Arguments
Applicant’s arguments filed February 2, 2022, with respect to the rejections of claims 1 and 2 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of AXELSSON.
Regarding applicant’s argument that AXELSSON teaches away from the claimed invention.  The process of AXELSSON where the alcohol solvent is used is to extract the nicotine.  This does not mean that AXELSSON teaches away from the claimed invention as a whole because it includes a step with nicotine extraction.  AXELSSON further modified by CALANDRO teaches non-tobacco snuff coated in a nicotine-in-glycerol solution as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726